Citation Nr: 1733066	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-21 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for prostate cancer prior to April 1, 2010, and in excess thereafter.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy, right upper extremity with moderate carpal tunnel syndrome prior to October 13, 2016, and in excess thereafter.

5.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy left upper extremity with moderate carpal tunnel syndrome prior to October 13, 2016, and in excess thereafter.

6.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right lower extremity prior to August 22, 2016, and in excess thereafter.

7.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left lower extremity prior to August 22, 2016, and in excess thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1969.

This case comes to the Board of Veterans' Appeals (Board) from a December 2001, August 2007, and March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A December 2007 rating decision increased the rating for peripheral neuropathy, left and right upper extremity with moderate carpal tunnel to 20 percent, effective October 13, 2016.   
An August 2007 rating decision increased the rating for peripheral neuropathy, right and left lower extremity to 10 percent, effective August 22, 2006.  A January 2010 rating decision reduced the rating for prostate cancer to 20 percent, effective April 1, 2010.

The Veteran has also perfected an appeal as to whether to reopen a previously denied claim of service connection for sleep apnea.  This matter has not yet been certified for appeal, and in fact, it appears the RO may still be undertaking action with respect to that issue.  It will be subject to a separate Board decision in the future.

Despite the assignment of an increased rating, the full benefits sought have not been granted and the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

FINDINGS OF FACT

In May 2017 the Veteran's representative submitted a written statement indicating the Veteran's desire to withdraw his appeal as to the claim for a higher evaluation for PTSD.


CONCLUSIONS OF LAW

The criteria for withdraw of the appeal of entitlement to an increased rating for PTSD, in excess of 30 percent prior to June 18, 2015, and 70 percent thereafter, have been met.  38 U.S.C.A. § 7105(a), 7108 (West 2014);  38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 2017 statement submitted by the Veteran's representative, the representative noted that the Veteran had an upcoming hearing scheduled on the single issue of PTSD.  The representative went on to state that " the undersigned fully informed the veteran of his Due Process rights, and the veteran wishes to withdraw the substantive appeal."

A Veteran may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2016).  The Board finds that the Veteran effectively withdrew the substantive appeal for a higher initial rating for a lumbar spine disability.  Therefore, the Board concludes that no allegation of fact or law remains on the PTSD claim.  In the absence of such assertions, the Veteran's appeal regarding that issue should be dismissed.  38 U.S.C.A. § 7105(2016).


ORDER

The appeal for PTSD is dismissed.


REMAND

The Veteran contends that he is entitled to a rating in excess of 20 percent for prostate cancer; a rating in excess of 20 percent for diabetes mellitus; a rating in excess of 20 percent for peripheral neuropathy, bilateral upper extremity with moderate carpal tunnel syndrome prior to October 13, 2016, and in excess thereafter; and a rating in excess of 10 percent for peripheral neuropathy, bilateral lower extremity prior to August 22, 2016, and in excess thereafter.

Additionally, the Board notes that in November 2016, additional medical records were received regarding the Veteran's treatment for peripheral neuropathy and diabetes.  The RO has not considered the additional relevant evidence.  The Veteran has not waived RO consideration of the additional evidence.  Therefore, that evidence must be considered in a supplemental statement of the case.  38 C.F.R. § 19.31 (2016).

Additionally, the most recent genitourinary VA examination occurred in June 2009.    In a January 2011 medical note, the Veteran reported further complications with his prostate.  Based on the Veteran's contentions that he is entitled to increased rating for prostate cancer, and the duration of time since his last VA examination, the severity of the disability may have changed since the June 2009 VA examination.  As a result, a new exam is necessary.

Clinical documentation dated after December 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for prostate cancer, diabetes mellitus, and peripheral neuropathy of the bilateral lower and upper extremity since November 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from April 2017 to present.  

3.  Schedule the Veteran for a VA examination to determine the extent and severity of the Veteran's service-connected prostate cancer residuals. All necessary studies should be performed. All pertinent pathology associated with this service-connected disability should be annotated in the evaluation report consistent with the pertinent disability benefits questionnaire (DBQ).

Additionally, the examiner should discuss any occupational impairment caused by these service-connected residuals of prostate cancer.
The rationale for all opinions expressed by the VA examiner should also be provided. If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


